Citation Nr: 0908823	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-28-219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The Veteran served on active duty from September 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the St. Louis, Missouri Regional Office (RO) of the 
Department of Veterans Affairs (VA).

FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The evidence of record does not demonstrate that a 
bilateral hearing loss was manifest during active service or 
developed as a result of an established event, injury, or 
disease during active service, nor was a sensorineural 
hearing loss shown within one year after service.

3. The evidence of record does not demonstrate that tinnitus 
was manifest during active service or developed as a result 
of an established event, injury, or disease during active 
service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or 
aggravated by military service, nor may service incurrence of 
a sensorineural hearing loss be presumed.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in July 2005.  That letter notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
38 C.F.R. § 3.159 (2008).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The July 
2005 letter to the Veteran clearing informed him, "We need a 
recent medical report showing findings, diagnosis and 
treatment for each disability listed: bilateral hearing loss, 
bilateral tinnitus."  The Veteran did not provide such 
evidence.  The RO has properly processed the appeal following 
the issuance of the required notice.  Although the Veteran 
was notified of his responsibility in providing evidence of a 
current hearing loss and/or tinnitus, he did not do so.  "The 
duty to assist is not always a one-way street.  If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  Thus, the content of 
the notice letters complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further 
action is necessary for compliance with the VCAA.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim. An additional notice as 
to these matters was provided in March 2006. The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available evidence is sufficient 
for an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).

Service connection shall be granted to a Veteran if the 
Veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and an organic disease of the nervous system 
(sensorineural hearing loss), although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2008)

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102 (2006).

Factual Background and Analysis

The Veteran's DD Form 214 confirms that he served in the 
Republic of Vietnam From May 1970 to April 1971.  His 
military occupational specialty was shown to be radio 
teletype operator (05C20).   

Service treatment records include a April 1969 pre-induction 
physical examination.  Audiometric testing revealed, pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-10
5
--
5
LEFT
5
-5
0
--
0

Service treatment records are silent for any complaints or 
findings relating to a hearing loss or tinnitus.  At the time 
of his April 1971 separation physical examination, a 
whispered voice hearing test was 15/15, bilaterally.  He was 
found to be physically fit for separation.

Post service, no medical records have been submitted to 
confirm a present-day hearing loss or tinnitus.  There is 
absolutely no evidence that the Veteran has a present-day 
hearing loss or tinnitus related to service.

Based upon the evidence of record, the Board finds the 
Veteran's tinnitus and hearing loss were not incurred as a 
result of an established event, injury, or disease during 
active service.  Although requested, the Veteran failed to 
provide any evidence of a current hearing loss or tinnitus.  
The Veteran submitted statements to the effect that the 
constant "screaming" of the radio in his ears during 
service caused his hearing loss and tinnitus.  However, the 
Board notes that he did not report any ringing in his ears or 
hearing loss during his separation examination.  Likewise, 
there is no post service medical evidence that indicates that 
he has a hearing disorder or tinnitus. 

While the Veteran may sincerely believe he has tinnitus and 
hearing loss as a result of service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001). The preponderance of the 
evidence is against the claim.




ORDER

Entitlement to service connection for a bilateral hearing 
loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


